Citation Nr: 0903431	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  98-10 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active military duty from December 1985 
to November 1994, with service in the Army Reserve from 
January to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs Regional Office (RO) in St. Petersburg, Florida.  In 
March 1995, the RO denied service connection for right eye, 
back, heart, and right knee disabilities.  In July 1997, the 
RO denied service connection for a psychiatric disorder, 
claimed as secondary to service-connected disabilities.  

In August 1999, April 2000, January 2005, and April 2008, the 
Board remanded the claims for additional development.  


FINDINGS OF FACT

1.  A right eye disorder (other than refractive error), a 
back disability, a heart disorder, and a right knee 
disability, were not caused or aggravated by service.  

2.  The veteran does not have an undiagnosed disability 
manifested by right eye, back, heart, or right knee symptoms; 
a right eye disorder (other than refractive error) is not 
related to his service.  

3.  A psychiatric disorder was not caused or aggravated by 
service, or by a service-connected disability.  


CONCLUSIONS OF LAW

1.  A right eye disorder (other than refractive error), a 
back disability, a heart disorder, and a right knee 
disability, and a disability manifested by right eye, back, 
heart, or right knee, signs or symptoms, were not incurred in 
or aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2008).  

2.  A psychiatric disorder was not incurred in or aggravated 
by the veteran's active military service, or by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008); Allen 
v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that service connection is warranted for 
a right eye disorder, a back disability, a heart disorder, a 
right knee disability, and a psychiatric disorder, with the 
claims for a back disability, a heart disorder, a right knee 
disability, and a right eye disorder, to include as due to an 
undiagnosed illness, and the claim for a psychiatric disorder 
to include as secondary to service-connected disability.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Congenital or developmental defects, to include refractive 
error of the eye, as such, are not diseases or injuries 
within the meaning of applicable legislation.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2008); Beno v. Principi, 3 Vet. App. 439 
(1992).

The VA Adjudication Procedure Manual, M21-1MR, Part III, 
Subpart iv, Chapter 4, Section B provides guidance on 
evaluating conditions of the organs of special sense (i.e., 
the eyes).  Refractive errors are defined to include 
astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, 
Part III, Subpart iv, 4.B.10.d.  

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving the skin, muscle or 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, and gastrointestinal signs or symptoms.  
38 C.F.R. § 3.317(a), (b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  

For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).  For purposes of this section, "objective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).  

The veteran's service medical records from National Guard 
duty, and which are dated prior to his first period of active 
duty, show that in March 1976, he was treated for difficulty 
with right eye vision.  He stated that he had stopped wearing 
glasses two years before.   An August 1977 examination report 
notes defective right eye vision and myopic astigmatism, with 
right eye distant vision of 20/100, corrected to 20/30.  An 
August 1977 report is somewhat difficult to read, but appears 
to note right eye vision of 20/100, with a diagnosis of 
myopic astigmatism, amblyopia and anopsia due to 
amisometropia.  

The veteran's service medical records from his first period 
of active duty include a 1978 report which notes right eye 
vision of 20/200.  An April 1978 examination report shows 
that he was noted to have myopia, and that the veteran's 
eyes, ophthamoscopic examination, pupils, ocular motility, 
lungs and chest, heart, spine, and lower extremities, were 
all clinically evaluated as normal.  

There are no medical records dated between the veteran's 
first and second period of active duty.  

The veteran's service medical records from his second period 
of active duty show that in 1986, he received treatment for 
complaints of a 27-hear history of insufficient visual acuity 
in his right eye.  The assessment was right eye visual 
deficiency.  Another 1986 report notes "weak OD (right eye) 
all life."  The impressions noted myopia and astig[matism] 
right eye.  A November 1988 report notes uncorrected DVA 
(distant visual acuity) of 20/20 in the right eye, and that 
glasses had been issued.  An April 1989 examination report 
notes "noticeable asymmetry in size of globe O.D. > (greater 
than) O.S. (left eye) with +1 heterotropia."  Distant vision 
in the right eye was 20/200, near vision was 20/20, and field 
of vision was full.  An associated April 1989 report notes 
DDVA (defective distant visual acuity) and contains an 
assessment of amblyopia of the right eye.  

Dental health questionnaires, dated in 1988, 1989, 1991, and 
1994, show that the veteran denied a history of hypertension, 
heart murmur, "heart problems or angina," mitral valve 
prolapse, arthritis, or painful joints.  

With regard to the claim for a back disability, a February 
1986 report shows treatment for complaints of low back pain, 
with an assessment noting low back spasms.  An August 1992 
report shows treatment for complaints of low back pain after 
a fall while running, with an assessment of sacral/coccyx 
contusion.  

A May 1993 examination report shows that the veteran's eyes, 
ophthamoscopic examination, pupils, ocular motility, lungs 
and chest, heart, spine, and lower extremities, were all 
clinically evaluated as normal.  Right eye distant vision was 
20/400, corrected to 20/40, and near vision was 20/200, 
corrected to 20/50.  Field of vision was full.  The report 
notes DDVA "NCD" (not considered disabling).  In an 
accompanying "report of medical history," the veteran 
denied having had eye trouble, "pain or pressure in chest," 
"palpitation or pounding heart," heart trouble, high or low 
blood pressure, recurrent back pain, or a "'trick' or locked 
knee'."  A July 1994 examination report, and an accompanying 
"report of medical history," are identical to the May 1993 
reports in all relevant respects, with the exception of right 
eye distant vision of 20/50, and near vision of 20/25.  This 
report indicates that a chest X-ray was normal.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical evidence, dated between 1995 and 2008.  
This evidence includes a January 1995 VA examination report 
which contains diagnoses that include "chronic low back pain 
by history," with no objective evidence of impairment, and 
retropatellar pain syndrome, with no objective evidence of 
impairment.  Contemporaneous X-rays of the chest, lumbosacral 
spine, and right knee, were all noted to be normal.  VA 
progress notes, dated in 1995, show that the veteran received 
a number of treatments for complaints of a variety of 
symptoms, to include heartburn, joint pain (to include knee 
pain), and "arthritis," with notations of seronegative 
arthritis.  The assessments included gout and obesity.  A 
July 1995 VA hospital report contains diagnoses that included 
hyperlipidemia.  A letter from a VA physician, dated in 
September 1995, states that a rheumatologist has attributed 
the veteran's joint pains to gout.  An October 1996 chest X-
ray contains an impression of no definite active pulmonary 
disease.  Beginning in April 1998 he received treatment for 
assessments that included low back pain.  Also beginning in 
1998, the veteran received treatment for psychiatric 
symptoms, with assessments that included "rule out 
bipolar," and "rule out major depression."  Beginning in 
October 2000, he received treatment for complaints of chest 
pain.  An October 2000 chest X-ray was normal.  Beginning in 
2001, he was noted to receive treatment for diabetes mellitus 
and hyperlipidemia, to include medication and dietary 
counseling.  A February 2001 X-ray for the lumbosacral spine 
notes L5-S1 facet degenerative disease.  

A treadmill stress test from O.H.C., dated in March 2004, 
contains conclusions noting a normal dual isotope scan with 
no evidence of exercise-induced myocardial ischemia, no 
evidence for prior myocardial infarction, normal resting left 
ventricular cavity size, and an abnormal left ventricular 
ejection fraction of 49 percent.  The impressions noted chest 
pain with atypical features, significant risk factors for 
coronary artery disease including diabetes mellitus type 2, 
hypertension, dyslipidemia, tobacco use, and a history of 
glomerulonephritis.  

Reports from Southwest Orlando Family Medicine (SOFM), dated 
in 2004, note complaints of blurry vision, and a history of 
gout, diabetes mellitus type 2, hypertension, and depression.  

An April 2005 VA examination report notes that 
contemporaneous X-ray of the lumbosacral spine showed mild 
hypertrophic changes, that X-rays of the knees  revealed no 
evidence of any significant abnormalities, and that the 
impression in a chest X-ray report was that no infiltrates or 
cardiomegaly was noted.  The report contains "diagnoses" 
noting a heart murmur, history of right knee pain, history of 
lower back pain, and history of chest pain.  An addendum, 
dated in November 2006, essentially states that the veteran 
does not have any currently diagnosed disease or disability 
of the spine or chest that is characterized by a heart murmur 
or chest pain, that an opinion on the etiology of the 
veteran's hypertrophic changes of the lumbar spine would be 
speculative, that there are no findings from military service 
to show right knee disease, injury or abnormality, and that 
the "diagnosis" of right knee pain was based solely on the 
veteran's self-reported history.  

An April 2005 VA eye examination report shows that right eye 
vision was 20/70.  The report contains impressions that 
included NIDDM (non-insulin-dependent diabetes mellitus) with 
no background diabetic retinopathy, anisometropia with 
probable amblyopia of the right eye, mild intermittent 
diplopia, small exophoria, and "glaucoma suspect."  Two 
addendums, dated that same month, essentially state that the 
veteran has no diagnosis among the list of diagnoses for 
disability, that the veteran has no significant ocular 
complaints, and that the veteran's complaints of poor vision 
were likely a longstanding condition that preceded his 
inservice injury.  

VA progress notes, dated beginning in September 2006, show a 
number of treatments for complaints of poor vision, with 
impressions of NIDDM with no background diabetic retinopathy, 
RUL scar, anisometropia, anisometropic amblyopia, and/or 
suspected glaucoma.  

A VA eye examination report, dated in May 2008, shows that 
the examiner stated that the veteran's C-file had been 
reviewed.  Right eye corrected far vision was 20/30+2 and 
right eye corrected near vision was 20/25-2.  There was no 
visual field defect.  The right cornea had a very faint 
subepithethial scar way off axis.  The examiner concluded 
that the veteran's right eye condition was not caused by or a 
result of history of trauma with a tree branch in 1994.  He 
explained that the reason for the veteran's longstanding 
decreased eye vision was clearly anisometropic amblyopia, and 
that the scar on the veteran's cornea was off-axis and could 
not be causing any visual disability.  

A VA spine examination report, dated in May 2008, shows that 
the veteran complained of longstanding back pain with an 
onset "several years ago," but that he denied any specific 
injury to the back.  The examiner stated that the veteran's 
C-file had been reviewed.  The diagnosis was lumbago, and the 
examiner concluded that it was less likely as not that the 
veteran's back condition was caused by or a result of 
service, explaining that there was insufficient evidence in 
the service medical records to support that claim, and that 
his "back pain" was related to his nephritic syndrome/renal 
disease.  

A VA joint examination report, dated in May 2008, shows that 
the veteran stated that his right knee was fine, and that the 
injury he had was to his right ankle, not the knee (service 
connection is currently in effect for a right ankle 
disability).  The report notes that an X-ray for the right 
knee was normal.  The "diagnosis" notes "mild anterior 
knee pain, right knee."  The examiner stated that his pain 
"seemed to be consistent with the symptoms and condition he 
had back then."  

A VA heart examination report, dated in May 2008, shows that 
the examiner stated that the veteran's C-file had been 
reviewed.  The report shows that the veteran reported a 
history of a heart murmur.  An associated chest X-ray was 
normal, and an associated report of an electrocardiogram 
(ECG), dated in February 2007, was normal.  The diagnosis 
noted that there was no heart murmur, and a normal 
examination.  See also May 2008 VA Persian Gulf Protocol 
examination report (noting that no murmur was noted upon 
examination).  

As an initial matter, for all claims, the veteran's service 
medical records from his first period of active duty contain 
no relevant findings or reports, and will therefore not be 
further discussed.  

The Board will first discuss the possibility of service 
connection on a direct basis.  

With regard to the claim for a right eye disorder, the 
veteran's service medical records show that he reported a 
longstanding history of poor right eye vision, and that he 
was found to have myopic astigmatism, amblyopia and anopsia 
due to amisometropia, prior to his first period of active 
duty.  However, there is no evidence to show that a right eye 
disorder (other than refractive error) was "noted" upon 
entrance into either period of active duty service, Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994), and the veteran is 
therefore entitled to a presumption of soundness at service 
entrance.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  
Furthermore, as there is no evidence of a right eye disorder 
(other than refractive error) prior to either period of 
active duty, the Board is unable to find there is clear and 
unmistakable evidence to rebut the presumption of soundness.  
Id.; VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  

The Board finds that the evidence does not show that the 
veteran has a right eye disorder (other than refractive 
error).  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation).  The 
veteran's service medical records show treatment for 
refractive error only.  Therefore, a chronic condition is not 
shown during service.  See 38 C.F.R. § 3.303(a).  As for the 
post-service medical evidence, the veteran is shown to have 
diabetes mellitus (service connection is not currently in 
effect for this condition), and the evidence shows that he 
does not currently have associated diabetic retinopathy.  
There are a number of notations of "suspected glaucoma," 
however, these notations are equivocal in their terms, the 
claims files do not contain an unconditional diagnosis of 
glaucoma, and the evidence is insufficient to show that the 
veteran currently has glaucoma.  In this regard, April 2005 
VA eye examination report (and the accompanying addendums) 
essentially state that the veteran has no diagnosis of a 
right eye disability (other than refractive error), and that 
the veteran's complaints of poor vision were likely 
longstanding conditions that preceded his inservice injury.  
The May 2008 VA eye examination report shows that the veteran 
was found to have a noncompensable right eye condition, i.e., 
anisometropic amblyopia.  To the extent that the veteran has 
argued that he sustained right eye trauma from a tree branch 
in 1994, service medical records do not show treatment for 
such an injury.  Furthermore, there is no competent evidence 
to support this aspect of the claim, nor is there any 
competent evidence of a nexus between a current right eye 
disorder (other than refractive error) and the veteran's 
service.  In this regard, the May 2008 examiner concluded 
that the veteran's right eye condition was not caused by or a 
result of history of trauma with a tree branch in 1994.  
Although a corneal scar was found, the May 2008 examiner 
explained that the scar on the veteran's cornea was off-axis 
and could not be causing any visual disability.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  

With regard to the claim for a back disorder, the veteran's 
service medical records show treatments for back pain in 
February 1986 and August 1992, with no subsequent treatment 
during the remainder of his service, a period of over two 
years.  Examination reports dated in May 1993 and July 1994 
both show that the veteran's spine was clinically evaluated 
as normal.  In accompanying reports of medical history, the 
veteran denied having had recurrent back pain.  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303(a).  As for the post-service medical evidence, the 
earliest medical evidence of complaints of back symptoms 
(i.e., pain) are found in VA progress notes dated in 1995, 
however, the earliest evidence of any back pathology is found 
in a February 2001 X-ray for the lumbosacral spine (noting 
L5-S1 facet degenerative disease).  This is over six years 
after separation from service, and this period without 
treatment weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In addition, there is no 
competent evidence of a nexus between a back disorder and the 
veteran's service.  See 38 C.F.R. § 3.303(d).  In this 
regard, the May 2008 VA opinion weighs against the claim.  
This opinion was based on a review of the veteran's C-file, 
and is considered highly probative evidence against the 
claim.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion include the thoroughness and detail of the opinion.).  
Finally, there is no medical evidence to show that arthritis 
of the back was manifest to a compensable degree within one 
year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  In summary, the evidence does not show that the 
veteran has a back disorder that is related to his service, 
and the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  Id.  

In reaching this decision, the Board has considered the 
veteran's representative's argument that service connection 
is warranted under 38 C.F.R. § 3.310/Allen v. Brown, 7 Vet. 
App. 439 (1995), because the May 2008 examiner stated that 
that his "back pain" was related to his nephritic 
syndrome/renal disease.  See also April 2005 VA examination 
report (containing "diagnoses" noting a history of lower 
back pain, but not relating back pain to another disorder, or 
to the veteran's service).  Service connection is in effect 
for disabilities that include nephritic syndrome.  However, 
there is no competent evidence which associates the veteran's 
"back pain" with any pathology of the spine (the November 
2006 VA addendum shows that the examiner concluded that any 
opinion on the etiology of the veteran's hypertrophic changes 
of the lumbar spine would be too speculative).  Therefore, 
the evidence is insufficient to show that the veteran has a 
back disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Therefore, the claim must be denied.  

With regard to the claim for a heart disorder, the Board 
finds that the claimed disability is not shown.  Gilpin.  The 
veteran's service medical records do not show any relevant 
treatment.  The veteran denied a history of hypertension, 
heart murmur, "heart problems or angina," and mitral valve 
prolapse in dental health questionnaires, dated in 1988, 
1989, 1991, and 1994.  Service examination reports, dated in 
May 1993 and July 1994, both show that the veteran's heart 
was clinically evaluated as normal.  In accompanying reports 
of medical history, the veteran denied having had "pain or 
pressure in chest," "palpitation or pounding heart," heart 
trouble, high or low blood pressure.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. 
§ 3.303(a).  As for the post-service medical evidence, the 
March 2004 O.H.C. treadmill stress test report notes an 
abnormal left ventricular ejection fraction of 49 percent, 
and an impression noting chest pain with atypical features.  
However, this report does not diagnose a heart disorder, and 
when it is considered with the other medical evidence of 
record, the Board finds that it is insufficient to show that 
the veteran has a heart disorder.  In this regard, the 
November 2006 VA addendum states that the veteran does not 
have any currently diagnosed disease or disability of the 
spine or chest that is characterized by a heart murmur or 
chest pain.  The May 2008 VA heart examination report shows 
that an associated chest X-ray was normal, and an associated 
February 2007 ECG was normal.  The diagnosis noted that there 
was no heart murmur, and a normal heart examination.  See 
also May 2008 VA Persian Gulf Protocol examination report 
(noting that no murmur was noted upon examination).  To the 
extent that the April 2005 VA examination report contains 
"diagnoses" noting a heart murmur, and history of chest 
pain, as previously stated, a heart murmur is not shown by 
the aforementioned evidence of record dated in 2006 and 2008, 
which is more current, and therefore considered to be more 
probative.  In summary the evidence is insufficient to show 
that the veteran has a heart disorder.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  

With regard to the claim for a right knee disorder, the Board 
finds that the claimed disability is not shown.  Gilpin.  The 
veteran's service medical records do not show any relevant 
treatment.  Examination reports, dated in May 1993 and July 
1994, both show that the veteran's lower extremities were 
clinically evaluated as normal.  In accompanying reports of 
medical history, the veteran denied having had a "'trick' or 
locked knee'".  Therefore, a chronic condition is not shown 
during service.  See 38 C.F.R. § 3.303(a).  As for the post-
service medical evidence, 
X-rays for the right knee, dated in 1995, 2005, and 2008, 
were all normal.  The May 2008 VA joint examination report 
shows that the veteran stated that his right knee was fine, 
and that the injury he had was to his right ankle, not the 
knee.  To the extent that the "diagnosis" notes "mild 
anterior knee pain, right knee" that "seemed to be 
consistent with the symptoms and condition he had back 
then," as previously stated, pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi; see 
also April 2005 VA examination report (containing 
"diagnoses" noting a history of right knee pain).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

With regard to the claim for a psychiatric disorder, the 
Board finds that the claimed disability is not shown.  
Gilpin.  The veteran's service medical records do not show 
any relevant treatment.  Examination reports, dated in May 
1993 and July 1994, both show that the veteran's psychiatric 
condition was clinically evaluated as normal.  In 
accompanying reports of medical history, the veteran denied 
having had "depression or excessive worry," or "nervous 
trouble of any sort."  Therefore, a chronic condition is not 
shown during service.  See 38 C.F.R. § 3.303(a).  As for the 
post-service medical evidence, beginning in 1998, the veteran 
received treatment for psychiatric symptoms, with assessments 
that included "rule out bipolar," and "rule out major 
depression."  However, these "diagnoses" are equivocal by 
their terms, and a May 2008 VA psychiatric examination report 
shows that the notation for Axis I pathology was "no 
psychiatric diagnosis."  This report indicates that it was 
based on a review of the veteran's claims folder.  It is 
therefore considered highly probative evidence against the 
claim.  Prejean.  Although there are scattered notations of 
depression in the VA and SOFM reports, these are few in 
number, not explained or supported by clinical findings, and 
they are insufficiently probative to warrant the conclusion 
that the veteran has a psychiatric disorder.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied on any 
basis, to include as secondary to service-connected 
disability.  See 38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 
Vet. App. 439 (1995).  

With regard to all claims and the application of 38 C.F.R. § 
3.317, there is no competent evidence to show that the 
veteran has any of the claimed symptoms due to an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness.  In this regard, a September 1995 VA progress note 
contains a notation of "? Persian Gulf Syndrome."  However, 
this notation is equivocal in its terms, and there is no 
other competent evidence to show that the veteran has ever 
been afforded a diagnosis of Persian Gulf Syndrome.  In 
addition, the veteran was afforded a VA Persian Gulf Protocol 
examination in May 2008.  The report of this examination does 
not contain any relevant diagnoses or conclusions, nor is 
there any other competent evidence to show that the veteran 
has an undiagnosed illness or a medically unexplained chronic 
multisymptom illness.  He therefore is not shown to have a 
"qualifying chronic disability" involving the claimed 
symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable.  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claims, and 
that the veteran's claims of entitlement to service 
connection for a back disability, a heart disorder, a right 
knee disability, and a right eye disorder, must be denied on 
any basis.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, when the veteran's service medical records and 
post-service medical records are considered (which indicate 
that the veteran was not treated for a right eye disorder 
(other than refractive error), a heart disorder, a right knee 
disorder, or a psychiatric disorder during active duty 
service, that he was treated on two occasions for back pain, 
and that he does not currently have a right eye disorder 
(other than refractive error), a right knee disorder, a heart 
disorder, or a psychiatric disorder, and that a back 
condition was not caused or aggravated by his service), the 
Board finds that the medical evidence outweighs the veteran's 
contentions that he has the claimed disabilities that are 
related to his service, or a service-connected disability.   

Simply stated, the Board finds that the service medical 
records and post-service medical record outweigh the 
veteran's statements, both providing evidence against the 
claims, indicating disorders that are not present, and/or 
have no connection to service, or a service-connected 
disability.   
 
Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in March 2001, February 2004, and 
April 2008, the veteran was notified of the information and 
evidence needed to substantiate and complete the claims.  

The VCAA notices did not comply with the requirement that the 
notice must precede the adjudication.  However, the RO's 
March 1995 and July 1997 decisions were decided prior to the 
enactment of the VCAA.  In such cases, there is no error in 
not providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Id.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The VCAA letters were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the letters were sent, the case was 
readjudicated and in August 2008, a Supplemental Statement of 
the Case was provided to the appellant.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (holding a Statement of 
the Case that complies with all applicable due process and 
notification requirements constitutes a readjudicated 
decision).  In summary, the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notice.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  The veteran has been afforded examinations, 
and an etiological opinion has been obtained with regard to 
the claim for a right eye disorder.  An etiological opinion 
is unnecessary for the other claims, as the Board has 
determined that the claimed disabilities are not shown.  See 
38 C.F.R. § 3.159(d).  To the extent that the veteran has 
been shown to have hypertrophic spurring of the spine, the 
November 2006 VA addendum shows that the examiner concluded 
that any opinion on the etiology of the veteran's 
hypertrophic changes of the lumbar spine would be too 
speculative.  In addition, as this condition is first shown 
in February 2001, about six years after separation from 
service, and as there is no competent evidence to show that 
it is related to the veteran's service, or to a service-
connected disability, no further development is warranted.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 C.F.R. § 3.159(c)(4) (2008); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  

Simply stated, the Board finds that the service and post-
service medical record provides evidence against these 
claims.  The Board therefore concludes that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

The appeal is denied.  



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


